MORAN, P. J., dissenting: The core of the majority opinion is “that the court, in ordering the clerk not to call any jurors named in defendant’s affidavit, gave plaintiff all the relief sought by the motion.” This misconstrues the scope of relief prayed for in plaintiff’s motion. The affidavit filed by the Farm Bureau disclosed only the present membership lists of the Farm Bureau and the present policyholders of Country Mutual Insurance Company, etc. Plaintiff’s motion to interrogate jurors concerning their possible bias included not only those persons mentioned in defendant’s affidavit but also “past members of the Farm Bureau, or any past officer, agent, employee or direct relative of either.” Plaintiff’s motion stated that Country Mutual Insurance Company is a branch department of the Farm Bureau. Of forty-four persons on the whole jury panel, sixteen were stricken because of defendant’s affidavit. When we consider that one-third of the jury panel had such a present relationship with the Farm Bureau and/or Country Mutual Insurance Company as to be subject to be stricken for cause, it is very likely that there were former policyholders of Country Mutual and “past” members of the Farm Bureau or past officers, agents, employees or direct relatives thereof, many of whom may have been the recipients of the propaganda of the Farm Bureau and/or Country Mutual Insurance Company and who were not listed in the affidavit. Both sides in their briefs agree that both plaintiff and defendant are entitled to a fair trial before an impartial and unbiased jury. In the recent case of Haymes v. Catholic Bishop of Chicago, 41 Ill2d 336, 243 NE2d 203, our Supreme Court quoted with approval the case of Moore v. Edmonds, 384 Ill 535, saying at 341: “Nor was it reversible error to permit plaintiff’s counsel to interrogate prospective jurors about their or their relatives’ possible connection with insurance companies. The precise questions propounded here were permitted in Moore v. Edmonds, 384 Ill 535, where the court stated at p 541: ‘Judicial opinion almost universally recognizes the right of the plaintiff in good faith to interrogate the jurors on their voir dire examination as to their, or their relatives’ possible connection with, or interest in, liability insurance companies, in order to determine the expediency of exercising his right to peremptory challenge to the end of obtaining a jury free from bias and prejudice, even though such inquiries may develop a suspicion in the minds of the jury that defendant is protected by insurance.’ ” Plaintiff has charged the Country Mutual Insurance Company and the Farm Bureau, who have the contractual right of conducting the defense of many personal injury suits in White County and who are parties in interest to the present proceeding, with conducting a deliberate campaign to bias prospective jurors who sit on the type of cases in which they are financially interested. Such charges, if true, would furnish a reasonable basis for plaintiff to believe that many persons, other than the sixteen jurors listed in the Farm Bureau’s affidavit, received propaganda intended to prejudice them if and when they sit on juries. Since plaintiff’s charges are not denied, the good faith of plaintiff’s attorney in seeking to ascertain the potential bias of the jurors is established as a matter of law. The fact that defendant might be prejudiced by such voir dire examination is unfortunate, but this should not override the right of plaintiff to try his case before disinterested parties. One who by his own action seeks to prejudice or bias jurors for his financial interest can hardly be heard to complain when the party who stands to lose by his propaganda seeks to inquire as to whether that propaganda has been effective. In my opinion, the trial judge erred in denying plaintiff a reasonable interrogation on the matters that he requested.